On June 16, 1999, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Vicki Frazier. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the majority decision of the Sentence Review Division that the sentence shall be amended to a twenty (20) year commitment to the Department of Corrections, with fifteen (15) years suspended. The reasons for the amendment are that the original sentence is excessive, given the non-egregious nature of the sexual assault and the fact that it was a single incident; the defendant does not have an extensive criminal history; the defendant was viewed as appropriate for community treatment, thus it appears we could protect the community while also treating the defendant by placing the defendant in a pre-release center. The length of the sentence is also appropriate given defendant’s long-term alcohol abuse and to ensure that he doesn’t fall back into this kind of behavior. The conditions of this sentence should also be amended to include that the defendant complete sexual offender treatment at a pre-release center and that he be in on-going treatment or aftercare treatment for chemical dependency while on probation.
Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd